Citation Nr: 1131609	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  06-12 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1969 to May 1971. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The issues of entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, type II, and entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities have been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

As to the claim of entitlement to a TDIU, the Board recognizes the fact that the Veteran is currently in receipt of a 100 percent disability rating on a schedular basis for various disorders; and that, as result of the perception of there being no additional benefits available to the Veteran, it has been the past practice of VA to dismiss claim of TDIU as being moot.  Much of this action was based on VA O.G.C. Prec. Op. No. 6- 99, which addressed questions related to whether a claim for a TDIU may be considered when a schedular 100 percent rating is already in effect for one or more service-connected disabilities.  However, in view of the issuance by the Court of its decision in Bradley v. Peake, 22 Vet. App. 280 (2008), which takes a position contrary to the one reached in the OGC precedent opinion, the General Counsel recently took action to withdraw the prior opinion.  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation (SMC), which is contrary to the holdings in VA O.G.C. Prec. Op. No. 6-99.  Consideration of the Veteran's TDIU claim is therefore necessary.

This case was most recently before the Board in March 2011, when the claim was remanded for further evidentiary and procedural development.  Shortly after the issuance of the BVA Remand, the Veteran submitted written correspondence indicating his desire to withdraw his claim.  As such, a discussion as to whether the development set forth in the March 2011 Remand has been accomplished is deemed moot.


FINDING OF FACT

In a March 2011 statement, and prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to an initial compensable rating for bilateral hearing loss. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the issue of entitlement to an initial compensable rating for bilateral hearing loss have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2010).

In January 2005, the RO issued a rating decision that granted the Veteran's service connection claim for hearing loss.  A noncompensable rating was assigned.  The Veteran appealed the rating to the Board.  The Board remanded the claim in December 2009 and March 2011 for further development.  Thereafter, in a statement received by the BVA in March 2011, the Veteran expressly indicated that he wished to withdraw his appeal.  He stated that "as far as I am concerned the appeal on the hearing loss can be dropped."  He also indicated that he was "totally pleased" with his receipt of a hearing aid, and that he was not seeking any additional compensation in relation to his hearing loss.  The Board finds that Veteran has withdrawn his appeal regarding the issue currently on appeal, and, hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The claim for entitlement to an initial compensable rating for bilateral hearing loss, is dismissed without prejudice. 


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


